ACCEPTED
                                                                                          12-14-00220-CV
                                                                              TWELFTH COURT OF APPEALS
                                                                                           TYLER, TEXAS
                                                                                     2/16/2015 3:52:28 PM
                                                                                             CATHY LUSK
                                                                                                   CLERK

                                    No. 12-14-00220-CV
                   ___________________________________________________
                                                                        FILED IN
                                                       12th COURT OF APPEALS
                        IN THE TWELFTH DISTRICT OF TEXAS
                                                                      TYLER, TEXAS
                                       Tyler, Texas
                                                               2/16/2015 3:52:28 PM
                   ___________________________________________________
                                                                    CATHY S. LUSK
                        EAST TEXAS MEDICAL CENTER GILMER                Clerk
                                        Appellant,

                                                v.

                                    BIRDER PORTER
                                         Appellee.
                   ___________________________________________________

                               Appeal from 115th District Court,
                                    Upshur County, Texas
                            Honorable Lauren Parish, Presiding Judge
                   ___________________________________________________

               APPELLANT’S NOTICE OF CHANGE OF ADDRESS OF ATTORNEY

TO THE HONORABLE TYLER COURT OF APPEALS:

      Please take notice of the change of address, effective February 15, 2015, of the
undersigned attorneys of record for East Texas Medical Center Gilmer.

                                     Russell G. Thornton
                         THIEBAUD REMINGTON THORNTON BAILEY LLP
                                     Two Energy Square
                              4849 Greenville Avenue, Suite 1150
                                      Dallas, TX 75206
                                   rthornton@trtblaw.com
                                   Phone: (214) 954-2200
                                  Fax: (214) 754-0999 (Fax)




APPELLANT’S NOTICE OF CHANGE OF ADDRESS OF ATTORNEY – Page 1
Document #222809
                                               Respectfully Submitted,
                                               THIEBAUD REMINGTON THORNTON BAILEY, L.L.P.



                                               By: /s/Russell G. Thornton
                                                      RUSSELL G. THORNTON
                                                      State Bar Card No. 19982850
                                                      rthornton@trtblaw.com
                                                      1445 Ross Avenue, Suite 4800
                                                      Dallas, Texas 75202
                                                      (214) 954-2200
                                                      (214) 754-0999 (Fax)

                                               COUNSEL FOR APPELLANT
                                               EAST TEXAS MEDICAL CENTER
                                               GILMER

                               CERTIFICATE OF SERVICE

            The undersigned certifies that on the 16th day of February, 2015, a true and

correct copy of the foregoing document was delivered to counsel listed below:

VIA E-SERVE & E-MAIL:
Mr. Michael Bernoudy
THE BERNOUDY LAW FIRM
2400 W. Grand Avenue
Marshall, Texas 75670



                                           /s/ Russell G. Thornton
                                           RUSSELL G. THORNTON




APPELLANT’S NOTICE OF CHANGE OF ADDRESS OF ATTORNEY – Page 2
Document #222809